Citation Nr: 0826414	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  06-39 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as pneumonia.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Ann-Monique Clark, Associate Counsel


INTRODUCTION

The veteran had active service from October 1956 to August 
1960. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon. 


FINDINGS OF FACT

1.  A chronic lung disorder was not shown in service or for 
many years thereafter.

2.  The veteran's current lung disorder is not causally 
related to active service.


CONCLUSION OF LAW

A lung disorder, claimed as pneumonia, was not incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1131, 
1132, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the veteran's 
claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence. Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show.

The veteran is claiming entitlement to service connection for 
a lung condition, specifically, pneumonia.  He asserts that 
at the end of his tour of active duty he was assigned the 
night guard duty along the waterfront of the Treasure Island 
Naval Base.  During this duty, which the veteran indicates 
only lasted about four to five days, he asserts that he 
developed a severe infection in his left lung, resulting in 
hospitalization for approximately nine days.   

The service treatment records have been reviewed.  The 
veteran's October 1956 enlistment examination revealed normal 
lung and chest function.  The service treatment records 
reflect hospitalization in August 1960, consistent with the 
veteran's statements.  Specifically, it reflects that he was 
admitted for bronchitis and gastroenteritis.  The veteran was 
released approximately eight days later with a diagnosis of 
acute viral gastroenteritis.  Although the clinical record 
confirms a lung condition upon admission to the hospital, 
there is no indication that a chronic lung condition 
developed.   

Shortly following release from the hospital, the veteran 
underwent a separation examination, which noted that his 
lungs and chest function were normal.  There were no 
complaints noted on the examination regarding any residual 
lung trouble from the recent hospitalization.  
The Board acknowledges the in-service treatment referable to 
a lung condition on at least one occasion.  It is 
additionally noted that the separation examination in August 
1960 was normal.  Therefore, no chronic lung disorder was 
shown in service.  However, this does not in itself preclude 
a grant of service connection. Indeed, service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d). 

Nevertheless, a review of the post-service evidence does not 
support the conclusion that any current lung problems are 
causally related to active service for the reasons discussed 
below.

The post-service evidence, specifically a November 2004 VA 
examination, reflects that the veteran experiences 
"intermittent episodes of costochondritis or pleurisy."  
Although the claims file contains numerous VA outpatient 
treatment records demonstrating treatment for other diseases, 
it is not until the November 2004 VA examination that a 
potential lung disorder is diagnosed.  As such, the post-
service evidence does not reflect complaints or treatment for 
a lung disorder for over four decades following service. 

The post-service medical records do not reveal a continuity 
of symptomatology such as to enable a finding that the 
currently-diagnosed lung disorder is causally related to 
service.  Indeed, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service (more than 10 years), can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

In a statement in support of his claim received in February 
2006, the veteran essentially states that since the lung 
infection in service, he has had a number of episodes of 
severe pain, the most recent having been in the winter of 
2003-2004.  He concludes his statement indicating that his 
lung condition has been with him for forty-five years and 
time after time it has caused him to be incapacitated and in 
severe pain for days at a time.  In this regard, the Board 
notes that he is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
current pain and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

However, even if the veteran's statements are construed as 
alleging continuity of symptoms since active service, the 
absence of documented complaints or treatment for decades 
following military discharge is more probative than his 
current recollection as to symptoms experienced in the 
distance past.  Therefore, continuity has not here been 
established, either through the competent evidence or through 
his statements.  

Next, the Board finds that there is no medical evidence that 
causally relates the currently-reported lung disorder to 
active service.  Specifically, the examiner in a November 
2004 VA examination noted that there is "no evidence of 
residuals of the bronchitis that the veteran had while he was 
in service. I cannot think of any physiological mechanism 
whereby a bronchitis experienced 45 to 50 years ago could 
cause intermittent episodes of pleuritic discomfort with 
onset in more recent times." This is directly against the 
veteran's assertion and is not contradicted in the file.  As 
such, no medical professional has established a relationship 
between the veteran's current lung disorder and active duty. 

Although the veteran contends his disorder relates to 
service, his opinion alone cannot create the link between his 
current symptoms and experiences during service. Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In sum, the Board acknowledges that the veteran has a current 
diagnosis of a lung disorder. However, because of the absence 
of a medical nexus between his current complaints and active 
duty, the absence of treatment for a chronic lung condition 
in service, and the amount of time that elapsed since 
military service without treatment, the evidence does not 
support a grant of service connection for a lung disorder.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in March 2004 that fully addressed 
all of the notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating and effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). Specifically, the RO has 
obtained VA outpatient treatment records.

Additionally, a specific VA medical opinion and examination 
pertinent to the issue on appeal was obtained in November 
2004.  Therefore, the available records and medical evidence 
have been obtained in order to make an adequate determination 
as to this claim.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a lung disorder, claimed as pneumonia, 
is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


